United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0397
Issued: August 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 13, 2018 appellant, through counsel, filed a timely appeal from an October 2,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the October 2, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to expand the acceptance of his
claim to include left knee torn meniscus and arthropathy, consequential to the accepted April 16,
2013 employment injury.
FACTUAL HISTORY
On April 17, 2013 appellant, then a 52-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 16, 2013 he injured his right foot/heel and right knee when he
fell on a collapsed porch while in the performance of duty. He stopped work on April 17, 2013.
OWCP initially accepted the claim for right foot contusion, right foot sprain, right knee sprain,
right knee and right foot edema, bilateral buttock contusion, and lumbosacral sprain. It
subsequently expanded appellant’s claim to include aggravation of lumbosacral spondylosis and
acceleration of underlying right knee medial compartmental arthritis. Beginning June 1, 2013,
OWCP paid appellant wage-loss compensation for temporary total disability on the supplemental
rolls.4 Appellant underwent OWCP-approved lumbar surgery on February 15, 2014, and a right
knee arthroscopic procedure on May 17, 2014. OWCP also approved a March 1, 2016 right total
knee arthroplasty, which was performed by Dr. Jeffrey S. Meisles, a Board-certified orthopedic
surgeon.
In a July 27, 2017 examination note, Dr. Meisles indicated that he reviewed a left knee
magnetic resonance imaging (MRI) scan, which demonstrated a tear of the posterior horn of the
medial meniscus with a small perimeniscal cyst. He explained that these findings were consistent
with appellant’s symptoms of pain and locking in the medial joint line. Dr. Meisles recommended
additional surgery.
On August 28, 2017 appellant returned to full-duty work.
In a September 30, 2017 report, Dr. Florian Miranzadeh, a Board-certified family
practitioner, related that on May 10, 2017, appellant felt left knee pain while undergoing physical
therapy treatment. He reported examination findings of decreased range of motion and tenderness
on the medial and lateral aspects of the joint line of appellant’s left knee. Dr. Miranzadeh reported
that since appellant’s April 16, 2003 right knee injury, he had walked for a significant amount of
time with a cane and significant limp, which caused undue and unbalanced pressure on his left
knee. He diagnosed “left knee torn meniscus and arthropathy, a consequential injury as a result of
favoring the right knee.”
By letter dated October 5, 2017, OWCP requested a report from its district medical adviser
(DMA) in response to whether he agreed with Dr. Miranzadeh’s opinion of a torn meniscus and
arthropathy as a consequence of the accepted condition. In an October 13, 2017 report, Dr. Todd
Fellars, a Board-certified orthopedic surgeon serving as the DMA, reviewed an attached statement
of accepted facts (SOAF) and the medical evidence of record. He expressed his disagreement with
Dr. Miranzadeh’s opinion that favoring of one limb caused an injury to the uninjured limb.
Dr. Fellars explained that several studies had shown that there was not an increased force in the
opposite limb when compared to individuals walking with a normal gait. He indicated that the
American Medical Association, Guides to the Evaluation of Disease and Injury Causation
4

Effective May 4, 2014, OWCP placed appellant on the periodic compensation rolls.

2

(A.M.A., Guides).5 The A.M.A., Guides provides that the use of the term “favoring” was
speculative and that several studies had shown that there was no increased force in the opposite
limb when compared to individuals walking with a normal gait. Dr. Fellars concluded that
appellant’s left knee conditions were not related to the accepted April 16, 2013 employment injury.
By letter dated November 13, 2017, appellant, through counsel, requested that the
acceptance of his claim be expanded to include left knee torn meniscus and arthropathy.
OWCP determined that a conflict in the medical evidence existed between Dr. Miranzadeh,
appellant’s treating physician, and Dr. Fellars, the DMA, with respect to whether appellant’s left
knee conditions were causally related to the accepted April 16, 2013 employment injury. It
referred him to Dr. Hythem P. Shadid, a Board-certified orthopedic surgeon, for an impartial
medical examination.
In a February 5, 2018 report, Dr. Shadid noted appellant’s complaints of left knee pain, the
April 17, 2013 employment injury, and his review of the medical reports. He related appellant’s
accepted conditions and indicated that in May 2017 appellant began to complain of left knee pain
due to favoring the right knee over the past year. Dr. Shadid noted that a July 27, 2017 MRI scan
showed tear of the posterior horn of the medial meniscus, mild-to-moderate arthritic changes, and
moderate distal quadriceps tendinopathy. Upon examination of appellant’s left knee, he observed
tenderness along the medial joint line and mild edema. Range of motion testing was full on flexion
and extension. McMurray’s and Lachman’s tests were negative.
In response to OWCP’s questions, Dr. Shadid related that there was no scientific evidence
to support the conclusion that appellant’s current left knee symptoms was consequential to the
accepted April 16, 2013 employment injury. He reported that there was also no evidence to
support the conclusion that a career as a letter carrier or physical therapy for the opposite knee was
the cause of appellant’s degenerative left knee. Dr. Shadid explained that MRI scan findings were
consistent with age-related progression of degenerative arthritis, which included a degenerative
medial meniscus tear.
In a decision dated March 9, 2018, OWCP denied expansion of appellant’s claim to include
a consequential torn left knee meniscus and arthropathy. It found that the special weight of the
medical evidence rested with the February 5, 2018 report of Dr. Shadid, the impartial medical
examiner, who opined that the medical evidence was insufficient to establish causal relationship
between appellant’s current left knee symptoms and the accepted April 16, 2013 employment
injury.
On March 16, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. A hearing was held on
August 6, 2018.
OWCP received an April 11, 2018 report by Dr. Meisles, who related appellant’s
complaints of bilateral knee pain. Examination of appellant’s left knee showed tenderness and
positive McMurray test. Dr. Meisles related that appellant indicated that his symptoms markedly
worsened during the year that he was awaiting approval for treatment of his back and right knee

5

A.M.A., Guides (2nd ed. 2014).

3

conditions. Appellant believed that this extra strain placed on his left knee markedly exacerbated
his symptoms.
By decision dated October 2, 2018, an OWCP hearing representative affirmed the March 9,
2018 decision based on the February 5, 2018 report of Dr. Shadid, the impartial medical examiner.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to a claimant’s own intentional misconduct.10 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury is compensable if it
is the direct and natural result of a compensable primary injury.11
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
appoint a third physician (known as a referee physician or impartial medical specialist) who shall
make an examination.12 This is called a referee examination and OWCP will select a physician
who is qualified in the appropriate specialty and who has no prior connection with the case.13 For
a conflict to arise the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”14 Where OWCP has referred the case to an impartial medical examiner to resolve the
6

R.J., Docket No. 17-1365 (issued May 8, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

7

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Id.

10

Mary Poller, 55 ECAB 483, 487 (2004); 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation
Law 10-1 (2006).
11

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139, 141 n.7 (2001).

12
5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
13

20 C.F.R. § 10.321.

14

R.P., Docket No. 17-0428 (issued April 19, 2018); Darlene R. Kennedy, 57 ECAB 414 (2006).

4

conflict in the medical evidence, the opinion of such a specialist, if sufficiently well reasoned and
based upon a proper factual background, must be given special weight.15
ANALYSIS
The Board finds that this case is not in posture for decision as there is an unresolved conflict
in medical opinion.
The Board finds that OWCP improperly determined that a conflict in medical opinion
evidence existed between Dr. Miranzadeh, appellant’s treating physician, and Dr. Fellars, the
DMA, regarding whether appellant’s left knee condition was causally related to his accepted
April 16, 2013 employment injury. In a September 30, 2017 report, Dr. Miranzadeh opined that
appellant sustained a consequential left knee injury due to his accepted April 16, 2013
employment. He opined that the appellant had walked for a significant amount of time with a cane
and significant limp, which caused undue and unbalanced pressure on his left knee. In an
October 13, 2017 report, Dr. Fellars noted his disagreement with Dr. Miranzadeh’s opinion that
appellant’s current left knee condition resulted from his accepted April 16, 2003 right knee injury.
He responded that the A.M.A., Guides provides that the use of the term “favoring” was speculative
and that several studies had shown that there was no increased force in the opposite limb when
compared to individuals walking with a normal gait.
The Board finds that Dr. Fellars’ October 13, 2017 report lacked sufficient medical
rationale and is not of equal weight to Dr. Miranzadeh’s report as OWCP had determined. In
determining the probative value of medical evidence, the Board considers such factors as the
opportunity for and thoroughness of examination performed by the physician, the accuracy and
completeness of the physician’s knowledge of the facts and medical history, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.16 In this
case, Dr. Fellars merely referenced medical literature and provided a general conclusion regarding
causal relationship.17 The Board finds, therefore, that this report is of diminished probative value
and is insufficient to create a conflict in medical opinion with Dr. Miranzadeh.18 As there was no
conflict in medical evidence between Dr. Fellars and Dr. Miranzadeh pursuant to 5 U.S.C.
§ 8123(a), the referral to Dr. Shadid was for second opinion examination.19

15

Gary R. Sieber, 57 ECAB 414, 416 (2006).

16

C.D., Docket No. 17-1623 (issued February 20, 2018); James T. Johnson, 39 ECAB 1252, 1256 (1988).

17

Medical evidence that offers a conclusion on causal relationship, but does not offer a rationalized medical
explanation regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship. D.H., Docket No. 17-1913 (issued December 13, 2018); J.F., Docket No. 09-1061 (issued November 17,
2009); A.D., 58 ECAB 149 (2006).
18

See supra note 11.

19

See B.T., Docket No. 16-1319 (issued April 25, 2017) (the Board found that at the time of the referral for a
permanent impairment rating there was no conflict in medical opinion evidence; therefore, the referral was for a second
opinion examination); see also Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (the Board found that, as there
was no conflict in medical opinion evidence, the report of the physician designated as the impartial medical examiner
was not afforded the special weight of the evidence, but was instead considered for its own intrinsic value as he was
a second opinion specialist).

5

In a February 5, 2018 report, Dr. Shadid reviewed the medical evidence of record and
provided examination findings related to appellant’s left knee. He opined that appellant’s left knee
condition was degenerative in nature and that there was no evidence to establish that appellant’s
employment caused or contributed to his degenerative left knee condition. The Board finds that
that there is now a new conflict in medical evidence between Dr. Miranzadeh and Dr. Shadid
regarding whether appellant sustained a consequential left knee injury due to his April 16, 2013
employment injury.
Because there is an unresolved conflict in medical opinion regarding whether there is a
causal relationship between appellant’s left knee condition and his accepted April 16, 2013 right
knee injury, the case shall be remanded to OWCP for referral to an impartial medical examiner
pursuant to section 8123(a) of FECA.20 After this and such further development as OWCP deems
necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 2, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: August 7, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

20

Supra notes 11 and 13.

6

